
	
		II
		111th CONGRESS
		1st Session
		S. 860
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Nelson of Nebraska
			 (for himself, Mr. Barrasso,
			 Mr. Merkley, Mr. Johanns, Mr.
			 Carper, Ms. Klobuchar, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax exclusion for assistance provided to participants in State
		  student loan repayment programs for certain health
		  professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Health Professionals State Loan
			 Repayment Tax Relief Act of 2009.
		2.Exclusion for
			 assistance provided to participants in State student loan repayment programs
			 for certain health professionals
			(a)In
			 generalParagraph (4) of section 108(f) of the Internal Revenue
			 Code of 1986 (relating to payments under National Health Service Corps Loan
			 Repayment Program and certain State loan repayment programs) is amended to read
			 as follows:
				
					(4)Payments under
				National Health Service Corps Loan Repayment Program and certain State loan
				repayment programsIn the case of an individual, gross income
				shall not include any amount received under section 338B(g) of the Public
				Health Service Act, under a State program described in section 338I of such
				Act, or under any other State loan repayment or loan forgiveness program that
				is intended to provide for the increased availability of health care services
				in underserved or health professional shortage areas (as determined by such
				State).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received by an individual in taxable years beginning after December 31,
			 2008.
			
